Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 31, 2018

                                      No. 04-18-00574-CV

                 IN THE INTEREST OF H.N.H. AND H.J.H., CHILDREN,

                 From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 15-179CCL
                          Honorable Bill R. Palmer, Judge Presiding


                                         ORDER
        The reporter’s record was due October 25, 2018. Prior to the due date, Tami Wolff, one
of the court reporters responsible for the reporter’s record in this appeal, filed a notification of
late record, stating the record would not be filed because appellant had not paid or made
arrangements to pay the reporter’s fee to prepare the record and that appellant is not entitled to
the record without paying the fee. See TEX. R. APP. P. 34.6(b), 35.3(b). In response to the
reporter’s notification, we ordered appellant to provide written proof to this court that either (1)
the reporter’s fee has been paid or arrangements satisfactory to the reporter have been made to
pay the reporter’s fee, or (2) appellant is entitled to the record without prepayment of the
reporter’s fee. See id. R. 35.3(b). On October 9, 2018, appellant filed a response, verifying he
had paid both Tami Wolff as well as Kelly Grossman for the record. Attached to his response
were copies of checks made out to each court reporter. Thereafter, on October 11, 2018, Ms.
Wolff filed her portion of the record.

       However, on October 18, 2018, Ms. Grossman filed a notification of late record, stating
she would need additional time to complete the record because there was an “error made on a
number of trial dates” and she had not been fully paid for the record. In response to Ms.
Grossman’s notification, appellant filed a letter, verifying he paid an additional amount requested
by Ms. Grossman. Attached to his letter were copies of email correspondence between appellant
and Ms. Grossman as well as a copy of the additional payment to Ms. Grossman. It appears
from the email correspondence that the error made concerning the trial dates may affect Ms.
Wolff’s portion of the record, requiring Ms. Wolff to file an amended record.

        Based on the foregoing, we ORDER court reporter Kelly Grossman to file her portion of
the reporter’s record in this court on or before November 30, 2018. We further ORDER court
reporter Tami Wolff to file an amended record, if necessary, in this court on or before
November 30, 2018.

        We order the clerk of this court to serve a copy of this order on all counsel and court
reporters Kelly Grossman and Tami Wolff.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court